  8:05-cr-00245-RFR-SMB Doc # 156 Filed: 03/08/21 Page 1 of 2 - Page ID # 768




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                8:05CR245

       v.
                                                                 ORDER
CHARLES E. WIIG,

                     Defendant.



      This matter is before the Court on its own motion. On February 11, 2021, Charles E.
Wiig (“Wiig”) filed a Motion for Compassionate Release or a Reduction in Sentence
(Filing No. 153) pursuant to 18 U.S.C. § 3582(c). The Court appointed counsel for Wiig
and directed the U.S. Probation and Pretrial Services Office (the “Probation Office”) to
investigate Wiig’s request for sentencing relief (Filing No. 155). Upon further review of
Wiig’s motion and supporting materials, the Court believes that further briefing by the
parties based on Wiig’s request is necessary. The Probation Office need not complete a
compassionate release investigation at this time. The Court orders the parties to submit
briefs on Wiig’s Motion for Compassionate Release, as follows:

      IT IS ORDERED:
      1.     Within twenty-one days of the date of this Order, the Federal Public Defender
             for the District of Nebraska shall file a brief addressing Wiig’s request for
             sentencing relief and provide any evidence necessary to the Court’s
             disposition of his motion.

      2.     The government shall file a responsive brief and materials within fourteen
             days of the date of the Federal Public Defender’s brief.

      3.     Absent an extension or other request from the parties, the motion shall be
             deemed fully briefed and submitted as of the date of the government’s
             response.
8:05-cr-00245-RFR-SMB Doc # 156 Filed: 03/08/21 Page 2 of 2 - Page ID # 769




    Dated this 8th day of March 2021.

                                            BY THE COURT:



                                            Robert F. Rossiter, Jr.
                                            United States District Judge




                                        2
